Citation Nr: 1002083	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-23 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for irritable bowel 
syndrome.

The Veteran contends that his currently diagnosed irritable 
bowel syndrome is related to his active duty service.  The 
Veteran is currently service-connected for a gastric ulcer.  
VA treatment records note that the Veteran is not currently 
suffering from an ulcer, but that he is currently diagnosed 
with irritable bowel syndrome.  The Veteran and his 
representative contend that his irritable bowel syndrome is 
the result of the c-rations that he had to eat while on 
active duty and that it is not in fact a duodenal ulcer that 
he has been suffering from since that time, but rather 
irritable bowel syndrome.  The Board notes that the Veteran 
was afforded a C&P examination in August 2006 in which the 
examiner opined that the Veteran's irritable bowel syndrome 
is not related to his gastric ulcers or gastritis, but the 
opinion did not address whether the Veteran's irritable bowel 
syndrome is related to his active duty service.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the 
Veteran was afforded a VA examination; however the Board 
finds that the examination provided was not adequate because 
it failed to address whether the Veteran's currently 
diagnosed irritable bowel syndrome is related to the 
Veteran's active duty service.  As previously stated, the 
examination included a nexus opinion, but only with regard to 
whether the Veteran's irritable bowel syndrome was related to 
the Veteran's service-connected gastric ulcers.  Therefore in 
compliance with Barr, the Board finds that is necessary to 
remand the issue for a new opinion that addresses whether the 
Veteran's irritable bowel syndrome is related to his active 
duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The Veteran should be afforded an 
appropriate VA opinion to determine the 
etiology of his irritable bowel 
syndrome.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The claims file, 
to include a copy of this remand must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should 
address whether or not the Veteran's 
irritable bowel syndrome is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
related to his military service.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

